DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 04/29/2021.
Claims 1-16 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 10/19/2020 and 04/15/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-16 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves the issuing of an address translation request wherein a virtual address identifying a physical memory address is translated into an intermediate address during which the physical memory address is not accessed and the intermediate address is provided in response to the address translation request.
The prior art deemed of closest relevance to the claimed invention, Isloorkar (US 2014/0156930), recites performing partial address translations of a virtual address into an intermediate physical address (IPA) and storing the IPA in a cache which remains accessible for future translation into a physical address.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “where said memory location corresponding to the virtual address is not accessed in response to the advance address translation request; and translation circuitry configured to translate the virtual address specified 
The reasons for allowance for claims 15 and 16 are based on the reasons of allowance for claim 1 identified as the claims contain similar limitations regarding the provision of the intermediate address.
Dependent claims 2-14 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135